                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

  DALE L. MIESEN, an individual who is
  a shareholder and who is also bringing         Case No. 1:10-cv-00404-DCN
  this action on behalf of and/or in the right
  of AIA Services Corporation and its            MEMORANDUM DECISION
  wholly owned subsidiary AIA Insurance,         AND ORDER REGARDING TWO
  Inc.,                                          MOTIONS (DKTS. 1068, 1069)

                Plaintiff,

         v.

  HAWLEY TROXELL ENNIS &
  HAWLEY LLP, et al.,

                Defendants,

         and

  CROP USA INSURANCE SERVICES,
  LLC, et al.,

                Defendants/Third-Party
                Plaintiffs,

         v.

  REED TAYLOR, an individual,

                Third-Party Defendant.



                                   I. INTRODUCTION

       Pending before the Court are two Motions to Exclude Miesen’s expert witness

Richard McDermott. Dkts. 1068, 1069. McDermott is a lawyer and law professor. In short,

the first motion advances a theory that McDermott has become an advocate instead of an


MEMORANDUM DECISION AND ORDER - 1
expert witness and must be excluded from testifying under Federal Rules of Evidence 403

and 702. See generally Dkt. 1068. The second motion involves whether McDermott is

improperly providing expert testimony on a contingency fee basis and whether that would

also require his exclusion as an expert witness. See generally Dkt. 1069. Defendants

Hawley Troxell Ennis & Hawley LLP, Gary D. Babbitt, D. John Ashby, and Richard A.

Riley’s (“the Hawley Troxell Defendants”) filed both motions.

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the motions without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B); United States v. Alatorre, 222 F.3d 1098, 1100 (9th Cir. 2000)

(“[T]rial courts are not compelled to conduct pretrial hearings in order to discharge the

gatekeeping function.”).

      For the following reasons, the Court finds good cause to GRANT the first Motion

to Exclude (Dkt. 1068) and DENY as MOOT the second Motion to Exclude (Dkt. 1069).

                                II. LEGAL STANDARD

      The party who seeks to introduce expert testimony evidence must show by a

preponderance of the evidence that the testimony is admissible under Federal Rule of

Evidence 702. See Fed. R. Evid. 104(a); Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 592–93 & n.10 (1993); Bourjaily v. United States, 483 U.S. 171, 175–76 (1987).

In Daubert, the Supreme Court charged trial judges with the responsibility of acting as

gatekeepers to exclude unreliable expert testimony. 509 U.S. at 597. In Kumho Tire Co. v.


MEMORANDUM DECISION AND ORDER - 2
Carmichael, the Supreme Court clarified that this gatekeeper function applies to all expert

testimony, not just testimony based in science. 526 U.S. 137, 158 (1999). In short, district

courts act as gatekeepers to ensure that expert testimony is reliable, relevant, and otherwise

admissible before allowing it to be presented at trial. Daubert, 509 U.S. at 597.

                                    III. DISCUSSION

       In his responses to the two motions, Miesen raises various preliminary issues, which

the Court will address one by one. After explaining why the Court disagrees with Miesen’s

arguments, the Court will address the substance of the two motions.

   A. Preliminary Issues

       First, Miesen contends that McDermott’s deposition transcripts that the Hawley

Troxell Defendants rely on are inadmissible in this matter because Miesen did not have the

opportunity to cross-examine McDermott. However, the Court is not bound by the

evidentiary rules at this juncture. “The court must decide any preliminary question about

whether a witness is qualified, a privilege exists, or evidence is admissible. In so deciding,

the court is not bound by evidence rules, except those on privilege.” Fed. R. Evid. 104(a);

Daubert, 509 U.S. at 592 (noting that, when faced with a proffer of expert testimony, the

trial judge must determine whether the expert’s proposed testimony is admissible pursuant

to Rule 104(a)). The motions at hand relate to whether McDermott is a qualified expert

witness and, in turn, whether his testimony is admissible. Some of the Hawley Troxell

Defendants’ references are to McDermott’s deposition testimony, but the majority of the

record support for the motions are from McDermott’s declarations and expert report.

Because the Court is not bound by exclusive evidentiary rules, the Court can and will


MEMORANDUM DECISION AND ORDER - 3
consider the deposition testimony, giving it the weight it deems appropriate.1

        Miesen then asserts that the motions should be denied because the Hawley Troxell

Defendants did not meet and confer with him on these matters. This point is unavailing.

The parties were under no obligation to meet and confer prior to filing these motions. The

authorities Miesen cites—a local rule and a case—are inapposite. The local rule is focused

on fairness and civility and requires parties to work with one another in good faith to

resolve disputes; however, it does not require an attempted agreement in every

circumstance, and the rule says nothing about whether such an attempt is required prior to

filing the types of motions involved in this matter. See Dist. Idaho Loc. Civ. R. 83.8(4)

(requiring “good faith efforts to resolve by agreement any disputes”). The case Miesen

cites is distinguishable. In that case, the court affirmatively “required the parties to meet

and confer before filing motions in limine” and, because the parties did not do so, the court

summarily denied the motion. Halbert v. Cty. of S.D., No. 07cv1607-L(WVG), 2011 WL

13356067, at *1, 3 (S.D. Cal. June 27, 2011). No such order was imposed here.2

        Next, Miesen argues that the Hawley Troxell Defendants’ allegations are entirely

unsupported and should be summarily rejected. The Court disagrees. Both sides have

supported their claims and arguments with the record and provide citations to legal

authority sufficient to avoid immediate rejection. Indeed, the Hawley Troxell Defendants



1
 Miesen’s point that he was never able to cross-examine McDermott is well taken and remains in the
Court’s mind throughout its analysis. That said, the majority of the support for the Court’s decision on this
matter comes from McDermott’s declarations, filed by Miesen, not his deposition testimony.
2
 During this argument, Miesen also tangentially asserts that the Court could handle this matter at trial.
While this is true, nothing precludes the Court from resolving the matter before trial.


MEMORANDUM DECISION AND ORDER - 4
have included ample support for their claims by referring to McDermott’s declarations,

deposition testimony, report, other evidence, and assorted legal authorities.

       Lastly, Miesen suggests that the Court should not consider the matters in the Hawley

Troxell Defendants’ motions that refer to declarations because those references improperly

circumvent the memorandum page limits. Both sides have referred to declarations and

other extraneous materials, and nothing precludes them from doing so. See Dist. Idaho Loc.

Civ. R. 7.1(a)(2), (b)(1) (restricting a party’s brief to certain page limits). That said, use of

references to other documents is disfavored and generally less persuasive than including

the material in the brief. Here, the Hawley Troxell Defendant’s citations and references to

the record were proper and very helpful. Ultimately, the Court has considered both sides’

entire briefs.

       In short, the Court disagrees with Miesen’s preliminary arguments for denying the

Hawley Troxell Defendants’ motions. Consequently, the Court turns to the first motion.

   B. Has McDermott Assumed the Improper Role of an Advocate?

       In their first motion, the Hawley Troxell Defendants seek exclusion of McDermott

as an expert witness pursuant to Federal Rules of Evidence 403 and 702. They assert that

McDermott’s expert testimony, declarations, and report include “inadmissible opinions

offered by a lawyer who has taken on the role of advocate and co-counsel for Miesen.”

Dkt. 1068-1, at 1–2. They claim that this improper lens of advocacy, rather than objective

expert witness testimony in this case, makes McDermott’s opinions unhelpful to the jury,

highly prejudicial, and lacking in probative value. The Court agrees.

       “Where an expert becomes an advocate for a cause, he . . . departs from the ranks


MEMORANDUM DECISION AND ORDER - 5
of an objective expert witness, and any resulting testimony would be unfairly prejudicial

and misleading.” Elliot v. Versa CIC, L.P., 349 F. Supp. 3d 1004, 1006–07 (S.D. Cal. 2018)

(cleaned up). This is because “[a]n expert’s role is to assist the trier of fact by providing

information and explanations; the expert’s role is not to be an advocate.” Haldiman v.

Cont’l Cas. Co., No. CV-13-736, 2014 WL 12670637, at *8 (D. Ariz. Aug. 26, 2014),

aff’d, 666 F. App’x 612 (9th Cir. 2016). Attorneys are advocates, charged with zealously

serving their client’s interests. Expert witnesses, on the other hand, are employed to assist

the parties in their pretrial preparation, and if called to testify, to give their unbiased opinion

to assist the trier of fact in understanding the relevant evidence. Stencel v. Fairchild Corp.,

174 F. Supp. 2d 1080, 1085–86 (C.D. Cal. 2001). “When expert witnesses become

partisans, objectivity is sacrificed to the need to win.” Cacciola v. Selca Balers, Inc., 127

F. Supp. 2d 175, 184 (E.D.N.Y. 2001) (internal citation omitted).

       An example of this principle is contained in Lippe v. Bairnco Corp., 288 B.R. 678

(S.D.N.Y. 2003). There, the court excluded an expert witness because the role the witness

played in the case crossed the line from expert to advocate. Id. at 689. The court found it

would be improper to allow the witness to testify for several reasons: (1) “he would be

giving, in essence, a summation from the witness stand”; (2) he was going to testify as to

witness credibility; (3) he acted as counsel for the plaintiffs at one point; (4) when he was

an expert witness, he “functioned not just as an expert witness providing information, but

he carried out the traditional functions of a lawyer-advocate—developing arguments and

theories, anticipating and preparing responses to [the] defendants’ defenses, and preparing

lines of cross examination”; (5) “he acted in a completely partisan manner”; (6) the court


MEMORANDUM DECISION AND ORDER - 6
had “no confidence that [the expert] could limit his testimony to permissible areas” or

“sanitize from any testimony his [partisan] views”; and (7) the court doubted that he could

“testify with detachment and independence that one would expect from an expert witness

offering views as a professional.” Id. at 688.

       Here, numerous pieces of the record bear out that McDermott has assumed the

improper role of an advocate masquerading as an expert in this case. Before listing the

specific reasons, however, it should be noted that some of these reasons alone would not

suffice to cross the line from dedicated and passionate expert to unobjective and partial

advocate. In their totality, though, these points demonstrate that McDermott has indeed

crossed that line.

       Many of McDermott’s declarations have been, in substance, supplemental legal

briefs that have included legal advocacy rather than expert testimony. Consider the

following examples. In an attempt to obtain the Court’s leave to file the Third Amended

Complaint, McDermott made various arguments for why the Court should do so, including

an opinion that the length of the pleading was appropriate and necessary. See Dkt. 194-6,

¶ 21. In support of a motion to continue, McDermott instructed the Court that the “attorney-

client privilege is generally always waived” when a client sues an attorney and argues it

would be unfair to deny access to certain attorney-client communications. See Dkt. 403-2,

¶ 26. In an effort to compel discovery, McDermott argued that a party could not assert

privilege and work-product protections and that it would be “grossly unfair” for one party

not to have to disclose certain information. See Dkt. 419-16, ¶ 47. McDermott also opposed

the Hawley Troxell Defendants’ motion to modify Discovery Master Order No. 1 regarding


MEMORANDUM DECISION AND ORDER - 7
categorical privilege logs, contending that such logs are inappropriate because they do not

provide sufficient information to allow him to assess the privilege. See Dkt. 493-2, ¶ 4.

While these declarations may be proper arguments for counsel to make, they obviously go

beyond McDermott’s role as an expert, demonstrating that he is, in substance, advocating,

and show that he will be too partial to give reliable opinions or help the trier of fact in this

case.

        Moreover, McDermott’s declarations even directly petitioned the Court for

procedural concessions and discovery orders as if he were Miesen’s counsel. See, e.g., Dkt.

403-2, ¶ 29 (requesting a continuance of other witness’s depositions so he could personally

attend them); Dkt. 783-2, ¶ 77 (requesting a continuance of the deadline of his report); Dkt.

829-1, ¶ 8 (requesting another continuance).

        McDermott has also expressly stated that he is pursuing Miesen’s claims while

advocating for certain documents to be turned over. Dkt. 783-2, ¶ 2 (“In order for me and

Mr. Miesen to fully and fairly present his claims . . . it is imperative that we be provided

with the opportunity to review all of the” withheld documents).

        McDermott also stated his belief that evidence he had not yet obtained and had never

reviewed would “likely further support,” “likely confirm,” “likely establish,” and “likely

reveal” information supporting the claims against the Hawley Troxell Defendants. Dkt.

403-2, ¶ 28. He also argued that, if the Hawley Troxell Defendants “had nothing to hide,

they would have readily disclosed all of the privilege and work product information to

Miesen because they would want him and this Court to know that they had nothing to hide.”

Dkt. 783-2, ¶ 63. This shows that he had prejudged in a very partial manner the evidence


MEMORANDUM DECISION AND ORDER - 8
before it was even disclosed.

       McDermott also incorporated nearly all the paragraphs of the factual allegations set

forth in the Third Amended Complaint “as support for [his] opinions.” Dkt. 419-16, ¶ 31.

Doing this is backwards (his opinions should objectively support or not support the

allegations) and shows that he is seeking to prove a certain set of allegations true rather

than opine on his view of the case from a professional and objective perspective.

       Additionally, the Court agrees that McDermott’s report “comments on virtually

every legal and evidentiary issue [he thinks will] unfold before and during trial, including

his opinions regarding the law the Court should apply and its interpretation, the merit and

viability of claims and defenses, interpretation of evidence, legal issues such as statute of

limitations tolling, the conduct of discovery in this case, legal conclusions the jury should

reach, and widespread witness credibility assessments.” Dkt. 1068-1, at 14–15. This goes

beyond an expert report into the realm of legal briefing.

       McDermott has also accrued an unpaid six-figure bill, and he has commented on

various witness’s credibility. See Dkt. 1068-1, at 18. These numerous examples are

sufficient.

       In short, McDermott has assumed a role of advocate rather than expert witness in

this case, which leads the Court to preclude him from testifying as an expert for two

reasons. First, his opinions do not meet muster under Federal Rule of Evidence 702 because

they will not help the trier of fact and are the product of unreliable principles—impassioned

and overly biased opinions amounting to advocacy. Second, the probative value of any

relevant testimony he were to give would be substantially outweighed by a danger of unfair


MEMORANDUM DECISION AND ORDER - 9
prejudice and misleading the jury, thereby warranting exclusion under Federal Rule of

Evidence 403. See Daubert, 509 U.S. at 595 (explaining that expert testimony can be

“powerful and quite misleading,” and “[b]ecause of this risk, the judge in weighing possible

prejudice against probative force under Rule 403 . . . exercises more control over experts

than lay witnesses” (cleaned up)).

       Nevertheless, Miesen makes several counterarguments. He first attempts to

distinguish some of the cases discussed above by repeatedly saying that they do not apply

here. To Miesen’s credit, some of the cases that the Hawley Troxell Defendants cite do

seem less persuasive due to fewer analogous facts, such as GST Telecommunications, Inc.

v. Irwin, 192 F.R.D. 109 (S.D.N.Y. 2000). But the Court finds the other cases discussed

above, their statements of law, and their holdings very persuasive—especially Lippe. The

principles in those cases are applicable here despite some immaterial distinctions.3

       Miesen then offers what he deems an example of McDermott’s impartiality to

illustrate that he is in fact not partisan. He refers to an occasion where McDermott agreed

that the agreements tolling the statutory period for claims were void. But this isolated

example is an outlier and does not surmount the pool of data entries listed above to the

contrary. And it likely does not even prove the point Miesen suggests because McDermott

had to opine the agreements were void to maintain consistency with his other opinions that

the directors lacked authority to enter agreements. Thus, the opinion does not show

impartiality.


3
  For instance, although the expert in Lippe had arguably more compelling reasons to be excluded, the
reasons listed above for excluding McDermott as an expert witness meet the standard.


MEMORANDUM DECISION AND ORDER - 10
       Miesen also quotes McDermott himself saying he is not partial and that he is “here

to call balls and strikes. I call them as I see them.” Dkt. 1097, at 16. However, McDermott’s

construction of his views and how he has acted in this case is not dispositive. The Court is

to assess that question. Moreover, the record belies McDermott’s claim of partiality as

explained above.

       Miesen next argues that McDermott’s involvement in the three related cases actually

makes him more reliable than he otherwise would be. Although this may demonstrate that

he is more knowledgeable of the history and facts of these interrelated cases, it does not

prove or disprove his objectivity in this matter.

       Miesen further asserts that “most of the testimony and opinions contained in

[McDermott’s] declaration will not even be relevant for trial.” Dkt. 1097, at 18. This

concession does not remove the partisan lens from McDermott’s eye. It also acknowledges

implicitly that McDermott delved into matters that he did not need to in this case and

diminishes the probative value of McDermott’s opinions. More importantly, the assertion

does not improve McDermott’s objectivity.

       Lastly, Miesen “does not disagree that experts should not generally testify

regarding” witness credibility, but he suggests that “McDermott can testify without

mentioning any of those issues and none of his opinions rely upon those matters.” Dkt.

1097, at 19. Even if McDermott were to constrain himself at trial, the damage has been

done. He cannot remove the irreversible taint of advocacy from his views or opinions at

this point.

       In conclusion, McDermott will not be permitted to testify as an expert witness in


MEMORANDUM DECISION AND ORDER - 11
this case. In some cases, there may be a very fine line between passionate expert and

improper advocate. It is important to note that “many expert witnesses are biased” and

“lack of bias is not required for expert testimony to be admissible.” Lippe, 288 B.R. at 688.

In this case, however, the line of propriety has been crossed. The Court finds good cause

to preclude McDermott from testifying as an expert witness under Federal Rules of

Evidence 403 and 702. Accordingly, the Hawley Troxell Defendants’ motion (Dkt. 1068)

is granted.

   C. Is McDermott Being Improperly Paid a Contingency Fee?

       In their second motion, the Hawley Troxell Defendants argue that McDermott is

improperly receiving compensation for his expert testimony on the basis of a contingency

fee. Whether an expert can receive a contingency fee is a hotly disputed question among

various jurisdictions. Courts in favor of allowing an expert to receive a contingency fee

reason primarily that the nature of the fee can be brought out in cross-examination just as

hourly fees are now. Courts opposing an expert receiving a contingency fee reason

principally that the expert then has too much to lose to remain even close to objective. E.g.,

Straughter v. Raymond, No. CV 08-2170 CAS (CWx), 2011 WL 1789987, at *2–3 (C.D.

Cal. May 9, 2011) (collecting cases).

       The State of Idaho has Idaho Rule of Professional Conduct 3.4, comment 4, which

states “The common law rule in most jurisdictions is that it is improper to pay an occurrence

witness any fee for testifying and that it is improper to pay an expert witness a contingent

fee.” This Court tends to agree with what appears to be the common law rule set forth by

Idaho: “[I]t is improper to pay an expert witness a contingent fee.” However, the Court


MEMORANDUM DECISION AND ORDER - 12
need not, and does not, further address or resolve this question because the previous

analysis that McDermott may not testify based on his improperly becoming an advocate in

this case renders the contingency fee issue moot.

                                      IV. ORDER
      1. The Hawley Troxell Defendants’ first Motion to Exclude Expert Richard

          McDermott (Dkt. 1068) is GRANTED. McDermott may not provide expert

          testimony in this case because he has improperly assumed the role of advocate,

          rendering his opinions unhelpful to the jury, unreliable, and unduly prejudicial.

      2. The Hawley Troxell Defendants’ second Motion to Exclude Expert Richard

          McDermott (Dkt. 1069) is DENIED as MOOT.

      3. The Court’s stay from its previous Order (Dkt. 1089) remains in force.


                                                DATED: May 12, 2021


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
